— Order unanimously reversed, without costs, and motion denied. Memorandum: The grievance definition contained in the agreement entered into *1062between the parties is sufficiently broad and without limitation to indicate an express and unequivocal intention to submit the present dispute between them to arbitration (Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509). The argument raised by petitioner as to the timeliness of initiating the grievance procedure is without merit. (Appeal from order of Jefferson Supreme Court— arbitration.) Present — Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.